UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6464



HENRY CLIFFORD BYRD, SR.,

                                              Plaintiff - Appellant,

          versus


CASTLE BAIL BOND COMPANY; DARRYL’S BAIL
BONDING COMPANY; DEXTER SHOFFNER BAIL BONDS
COMPANY; JOHN AND JENNIE WALLACE BAIL BONDING
COMPANY; NORTH CAROLINA INSURANCE COMMIS-
SIONER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-00-14-1)


Submitted:   May 11, 2000                     Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Clifford Byrd, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Clifford Byrd, Sr., appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Byrd v. Castle Bail Bond Co., No. CA-00-14-1

(M.D.N.C. Mar. 21, 2000).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 20, 2000, the district court’s records show that it was
entered on the docket sheet on March 21, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th cir. 1986).


                                   2